 



EXHIBIT 10.21

Selectica, Inc. 1999 Equity Incentive Plan
Notice of Stock Option Grant
(Initial Grant to Directors)

          You have been granted the following option to purchase shares of the
Common Stock of Selectica, Inc. (the “Company”):

     
Name of Optionee:
  «Name»
 
   
Total Number of Shares:
  «TotalShares»
 
   
Type of Option:
  Nonstatutory Stock Option
 
   
Exercise Price Per Share:
  $«PricePerShare»
 
   
Date of Grant:
  «DateGrant»
 
   
Vesting Schedule:
  This option becomes exercisable with respect to the first 25% of the Shares
subject to this option when you complete 12 months of continuous “Service” (as
defined in the Plan) from the Date of Grant. Thereafter, this option becomes
exercisable with respect to an additional 1/48th of the Shares subject to this
option when you complete each month of Service.
 
   
Expiration Date:
  «ExpDate». This option expires earlier if your Service terminates earlier, as
described in the Stock Option Agreement.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 1999 Equity Incentive Plan (the “Plan”) and the
Stock Option Agreement, both of which are attached to and made a part of this
document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

              Optionee:       Selectica, Inc.
 
           

      By:    
 
           
 
           

      Title:    

           

 



--------------------------------------------------------------------------------



 



Selectica, Inc. 1999 Equity Incentive Plan

Stock Option Agreement

         
 
        Tax Treatment   This option is intended to be a nonstatutory stock
option, as provided in the Notice of Stock Option Grant, and is not intended to
qualify as an incentive stock option under section 422 of the Internal Revenue
Code.
 
       
 
        Vesting   This option becomes exercisable in installments, as shown in
the Notice of Stock Option Grant. In addition, this option becomes exercisable
in full in the event that:
 
       

  •   The Company is subject to a “Change in Control” (as defined in the Plan);
or
 
       

  •   Your Service terminates because of death, total and permanent disability,
or retirement at or after age 65. For all purposes under this Agreement, “total
and permanent disability” means that you are unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted, or can
be expected to last, for a continuous period of not less than one year.
 
            This option will in no event become exercisable for additional
shares after your Service has terminated for any reason.       Term   This
option expires in any event at the close of business at Company headquarters on
the day before the 10th anniversary of the Date of Grant, as shown in the Notice
of Stock Option Grant. (It will expire earlier if your Service terminates, as
described below.)
 
        Regular Termination   If your Service terminates for any reason except
death or total and permanent disability, then this option will expire at the
close of business at Company headquarters on the date three months after your
termination date. The Company determines when your Service terminates for this
purpose.
 
        Death   If you die before your Service terminates, then this option will
expire at the close of business at Company headquarters on the date 12 months
after the date of death.
 
        Disability   If your Service terminates because of your total and
permanent disability, then this option will expire at the close of business at
Company headquarters on the date 12 months after your termination date.

2



--------------------------------------------------------------------------------



 



         
 
        Leaves of Absence   For purposes of this option, your Service does not
terminate when you go on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work. If you go on a leave of absence, then the
vesting schedule specified in the Notice of Stock Option Grant may be adjusted
in accordance with the Company’s leave of absence policy or the terms of your
leave.
 
        Restrictions on
Exercise   The Company will not permit you to exercise this option if the
issuance of shares at that time would violate any law or regulation.
 
        Notice of Exercise   When you wish to exercise this option, you must
notify the Company by filing the proper “Notice of Exercise” form at the address
given on the form. Your notice must specify how many shares you wish to
purchase. Your notice must also specify how your shares should be registered.
The notice will be effective when the Company receives it.
 
            If someone else wants to exercise this option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so.
 
        Form of Payment   When you submit your notice of exercise, you must
include payment of the option exercise price for the shares that you are
purchasing. To the extent permitted by applicable law, payment may be made in
one (or a combination of two or more) of the following forms:
 
       

  •   Your personal check, a cashier’s check or a money order.
 
       

  •   Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize compensation expense (or additional compensation
expense) with respect to this option for financial reporting purposes.
 
       

  •   Irrevocable directions to a securities broker approved by the Company to
sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise

3



--------------------------------------------------------------------------------



 



         

      price and any withholding taxes. (The balance of the sale proceeds, if
any, will be delivered to you.) The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.
 
        Withholding Taxes and Stock Withholding   You will not be allowed to
exercise this option unless you make arrangements acceptable to the Company to
pay any withholding taxes that may be due as a result of the option exercise.
With the Company’s consent, these arrangements may include withholding shares of
Company stock that otherwise would be issued to you when you exercise this
option. The value of these shares, determined as of the effective date of the
option exercise, will be applied to the withholding taxes.
 
        Restrictions on
Resale   You agree not to sell any option shares at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.
 
        Transfer of Option   Prior to your death, only you may exercise this
option. You cannot transfer or assign this option. For instance, you may not
sell this option or use it as security for a loan. If you attempt to do any of
these things, this option will immediately become invalid. You may, however,
dispose of this option in your will or a beneficiary designation.
 
            Regardless of any marital property settlement agreement, the Company
is not obligated to honor a notice of exercise from your former spouse, nor is
the Company obligated to recognize your former spouse’s interest in your option
in any other way.
 
        Retention Rights   Your option or this Agreement does not give you the
right to be retained by the Company or a subsidiary of the Company in any
capacity. The Company and its subsidiaries reserve the right to terminate your
Service at any time, with or without cause, subject to applicable law and the
Company’s bylaws.
 
        Stockholder Rights   You, or your estate or heirs, have no rights as a
stockholder of the Company until you have exercised this option by giving the
required notice to the Company and paying the exercise price. No adjustments are
made for dividends or other rights if the applicable record date occurs before
you exercise this option, except as described in the Plan.
 
        Adjustments   In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this option and
the exercise price per share may be adjusted pursuant to the Plan.

4



--------------------------------------------------------------------------------



 



          Applicable Law   This Agreement will be interpreted and enforced under
the laws of the State of Delaware (without regard to their choice-of-law
provisions).
 
        The Plan and Other Agreements   The text of the Plan is incorporated in
this Agreement by reference.
 
            This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this option. Any prior agreements,
commitments or negotiations concerning this option are superseded. This
Agreement may be amended only by another written agreement between the parties.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions
described above and in the Plan.

5